Exhibit 10.2
 
 
 
SENIOR SECURED PROMISSORY NOTE




$255,000.00
Mountain View, California
 
March 6, 2009



FOR VALUE RECEIVED, the undersigned, AdEx Media, Inc., a Delaware corporation,
with a principal place of business at 883 North Shoreline Blvd. #A200, Mountain
View, California 94043 (the “Maker”), promises to pay to Digital Equity
Partners, LLC, (the “Holder”) a Colorado limited liability company with a
principal place of business at , or such place as the Holder may designate, the
principal sum of Two Hundred Fifty Five Thousand Dollars ($255,000.00) without
interest thereon.  This promissory note (the “Note”) is being delivered by Maker
to Holder in partial consideration for Maker’s purchase of the outstanding
membership interests in Digital Instructor, LLC (the “Company”) pursuant to the
terms of that certain Membership Interest Purchase Agreement (the “Purchase
Agreement”), dated August 12, 2008, by and between Maker and the members of the
Company and as amended and pursuant to the terms of that Agreement dated March
6, 2009 by and between Maker, Holder and the former members of the Company (the
“Agreement”). Capitalized terms herein not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.


1. The Principal Amount.  The principal balance of the Note, which is
outstanding and unpaid from time to time, is referred to as the “Principal
Amount.”
 
2. Payment.  Subject to Section 5.2 of the Purchase Agreement, the outstanding
Principal Amount hereunder shall be due and payable to Holder in the following
amounts on the following dates:


2.1     $52,500 on the earlier of (i) ninety days from February 12, 2009 and
(ii) when such amount is declared due and payable by the Holder upon or after
the occurrence of an Acceleration Event (as defined below);
 
2.2     $52,500 on the earlier of (i) one hundred eighty days from February 12,
2009 and (ii) when such amount is declared due and payable by the Holder upon or
after the occurrence of an Acceleration Event (as defined below); and
 
2.3     $150,000 on the earlier of (i) February 12, 2010, (ii) when such amount
is declared due and payable by the Holder upon or after the occurrence of an
Acceleration Event (as defined below) and (iii) when such amount is declared due
and payable by Holder upon or after the occurrence of Maker’s termination of
Dennis Hefter’s (“Hefter”) employment other than for Cause prior to February 12,
2010.  For purposes of this Note, “Cause” shall mean a termination of Hefter’s
employment by Maker attributed to (i) the repeated and willful failure of Hefter
substantially to perform his duties to Maker (other than any such failure due to
physical or mental illness) and such failure is not materially corrected within
10 Business Days of receipt by Hefter of written notice promptly given by Maker
after such material breach; (ii) conviction of, or entering a plea of guilty or
nolo contendere to, a felony involving moral turpitude or dishonesty; (iii)
intentional misconduct, gross negligence or material misrepresentation by Hefter
in the performance of his duties to Maker which causes material harm to Maker.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
If any such date falls on a Saturday, Sunday or a holiday, then such payment
shall be made on the next succeeding Business Day, as such term is defined in
the Purchase Agreement.  All amounts payable hereunder shall be paid by Maker in
lawful money of the United States and in same day or immediately available
funds.


3. Acceleration Events. This Note shall be subject to prepayment in advance of
the Maturity Date, at the option of the Holder with written notice to the Maker,
upon the occurrence of any of the following events (each an “Acceleration
Event”): (i)  the filing by Maker of a petition in bankruptcy, either voluntary
or involuntary, a petition for reorganization arrangement or other relief under
the United States Bankruptcy Act, a voluntary petition for the appointment of a
receiver or comparable relief from creditors under the laws of any State, or the
making by Maker of an assignment of all or substantially all of its assets for
the benefit of creditors; or (ii)  the adjudication of Maker as a bankrupt or
insolvent, the appointment of a receiver of all or substantially all of Maker's
assets, or the entry of an order of the reorganization of Maker under the United
States Bankruptcy Act, if such adjudication, order, or appointment is made upon
a petition filed against Maker and is not, within sixty (60) days after it is
made, vacated or stayed on appeal or otherwise or if Maker by any action or
failure to act signifies its approval or consent to the order, appointment or
petition. If any of the foregoing Acceleration Events occur, Holder may at any
time at Holder’s option, upon written notice to Maker, declare the entire
Principal Amount to be due and payable immediately.


4. Events of Default.  The occurrence of any one or more of the events shall
constitute an “Event of Default” under this Note; provided that Maker shall not
have cured such Event of Default within the specified period of time below:
 
4.1     if Maker fails to pay when due the Principal Amount or other amount
payable hereunder, and such failure continues uncured for a period of ten (10)
Business Days (as defined in the Purchase Agreement) after receipt of written
notice by Holder of such failure. In such case, the Principal Amount past due
shall bear interest (“Default Interest”) at the rate of the then current Prime
Rate plus four percent (4%) per annum (“Default Interest Rate”) until such
amount is paid. As used herein, the “Prime Rate” shall mean the prime rate as
publicly announced from time to time by the Federal Reserve Bank. Any change in
the Default Interest Rate resulting from a change in the Prime Rate shall be
effective on the date of such change in the Prime Rate;
 
4.2     if Maker voluntarily commences any bankruptcy or insolvency proceeding;
or
 
4.3     if any bankruptcy or insolvency proceeding involving Maker is commenced;
provided, however, such Event of Default shall be deemed to have been cured if
such proceeding is stayed, dismissed, bonded or vacated within 60 days of
Maker’s receipt of notice thereof.
 
If an Event of Default occurs, Holder may at any time at Holder’s option, upon
written notice to Maker, declare the entire Principal Amount and other amounts
payable hereunder to be due and payable immediately, subject to the cure periods
set forth in this Section 4.
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
5. Prepayment.  Maker may prepay this Note, in whole or in part, at any time
without penalty by paying cash or immediately available funds.  Partial
prepayments shall be credited toward the reduction of the outstanding Principal
Amount.
 
6. Security.  The Maker's obligations herein are secured by the grant to the
Holder of a security interest in the Collateral (as defined in the Security
Agreement) in accordance with the terms and conditions set forth in the Security
Agreement, entered into by and between the Maker and the Holder dated August 12,
2008, a copy of which is attached hereto as Exhibit “1” (the “Security
Agreement”) and as amended by the Agreement dated March 6, 2009.
 
7. Miscellaneous.
 
7.1     Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to its
choice of law rules.
 
7.2     Severability.  If for any reason one or more of the provisions of this
Note or their application to any person or circumstances shall be held to be
invalid, illegal or unenforceable in any respect or to any extent, such
provisions shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible.  In addition, any such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained therein.
 
7.3     Successors and Assigns; Transferability.  This Note inures to the
benefit of Holder and binds Maker and its respective successors and
assigns.  The Holder may not assign this Note without the written consent of
Maker.  Any transfer in violation of this provision shall be void ab initio.
Unless and until Maker receives a notice of an assignment, Maker shall recognize
the Holder as holder of the Note and shall not be liable for any payment made to
Holder instead of any assignee of the Note.  Following receipt of notice of an
assignment of the Note and upon consent thereto, Maker shall recognize the
assignee as Holder for all purposes under this Note.
 
7.4     Captions.  The captions or headings of the paragraphs in this Note are
for convenience only and shall not control or affect the meaning or construction
of any of the terms or provisions of this Note.
 
7.5     Amendments. No amendment, modification or waiver of any provision of
this Note nor consent to any departure by the Maker therefrom shall be effective
unless the same shall be in writing and signed by the parties hereto and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
7.6     Notice and Acknowledgment of Representative.  All notices and other
communications required or permitted hereunder shall be in writing and shall be
delivered to the addresses listed above.
 
7.7     Attorneys’ Fees.  If any party hereto commences or maintains any action
at law or in equity (including counterclaims or cross-complaints) against the
other party hereto by reason of the breach or claimed breach of any term or
provision of this Note, then the prevailing party in said action will be
entitled to recover its reasonable attorney’s fees and court costs incurred
therein.
 




[Signature on following page]




 
3

--------------------------------------------------------------------------------

 
 
 

 
IN WITNESS WHEREOF, Maker has executed this Note effective as of the date first
written above.


ADEX MEDIA, INC.




By:           _________________________


Title:        _________________________ 




















 
4

--------------------------------------------------------------------------------

 




 








EXHIBIT 1


SECURITY AGREEMENT





 
 
 
 
 
 
 
5